                            Case: 1:21-cv-01592 Document #: 3 Filed: 03/23/21 Page 1 of 1 PageID #:28
                                                CIVIL COVER SHEET
The civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by
law, except as provided by local rules of court. This form isrequired for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. (SEE
INSTRUCTIONS ON THE REVERSE OF THE FORM.)
   (a) PLAINTIFFS                                                                                            DEFENDANTS
          Jose Juan Romeo                                                                                     The State of Illinois, The City of Chicago, Jay Robert Pritzker, Lori
                                                                                                              Lightfoot, Kimberly M. Foxx, Brandi Burton, Victoria Chaves,
                                                                                                              Conway, Carlton Fay Margaret Flisk, Eugene Goroshko, Benjamin
                                                                                                              Kibugi, Alex McHelini, Connor McNulty, Christina Senger, Ivan
  (b)    County of Residence of First Listed Plaintiff Cook                                                  County of Residence of First Listed Defendant Cook
                                                                                                              Velazquez,  Alex Lopez,     and Agustin   Cervantes
                          (EXCEPT IN U.S. PLAINTIFF CASES)                                                                        (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                 NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF THE
                                                                                                                        LAND INVOLVED.

  (c)    Attorney’
                 s (Firm Name, Address, and Telephone Number)                                                Attorneys (If Known)
         Nathan Ben Myers, 6525 N. Clark St., Chicago, IL 60626                                               Mark Winistorfer, Asst. Corp Counsel for Lopez and Cervantes
         773-761-6688                                                                                         2 N. LaSalle St., Suite 420, Chicago, IL 60602
                                                                                                              312-744-6905
II. BASIS OF JURISDICTION                             (Place an “
                                                                X”in One Box Only)        III. CITIZENSHIP OF PRINCIPAL PARTIES(Place an “X”in One Box for Plaintiff
                                                                                                 (For Diversity Cases Only)                                        and One Box for Defendant)
                                                                                                                            PTF         DEF                                       PTF         DEF
   1 U.S. Government                  ■ 3 Federal Question                                       Citizen of This State            1        1     Incorporated or Principal Place         4         4
       Plaintiff                                   (U.S. Government Not a Party)                                                                   of Business In This State

   2 U.S. Government                        4 Diversity                                          Citizen of Another State         2        2     Incorporated and Principal Place        5         5
       Defendant                                 (Indicate Citizenship of Parties                                                                  of Business In Another State
                                                 in Item III)
                                                                                                 Citizen or Subject of a          3        3     Foreign Nation                          6         6
                                                                                                   Foreign Country
IV. NATURE OF SUIT                           (Place an “
                                                       X”in One Box Only)
         CONTRACT                                                TORTS                           FORFEITURE/PENALTY                      BANKRUPTCY                     OTHER STATUTES
   110 Insurance                          PERSONAL INJURY              PERSONAL INJURY               610 Agriculture                   422 Appeal 28 USC 158           400 State Reapportionment
   120 Marine                              310 Airplane                362 Personal Injury—          620 Other Food & Drug                                             410 Antitrust
   130 Miller Act                          315 Airplane Product            Med. Malpractice          625 Drug Related Seizure          423 Withdrawal                  430 Banks and Banking
   140 Negotiable Instrument                   Liability               365 Personal Injury —             of Property 21 USC 881           28 USC 157                   450 Commerce/ICC Rates/etc.
   150 Recovery of Overpayment             320 Assault, Libel &            Product Liability         630 Liquor Laws                                                   460 Deportation
     & Enforcement of Judgment                 Slander                 368 Asbestos Personal         640 R.R. & Truck                 PROPERTY RIGHTS                  470 Racketeer Influenced and
   151 Medicare Act                        330 Federal Employers’          Injury Product            650 Airline Regs.                                                     Corrupt Organizations
                                                                                                                                       820 Copyrights
   152 Recovery of Defaulted                   Liability                   Liability                 660 Occupational                                                  480 Consumer Credit
                                                                                                                                       830 Patent
       Student Loans (excl. vet.)          340 Marine                PERSONAL PROPERTY                    Safety/Health                                                490 Cable/Satellite TV
                                                                                                                                       840 Trademark
   153 Recovery of Overpayment             345 Marine Product          370 Other Fraud               690 Other                                                         810 Selective Service
       of Veteran’s Benefits                   Liability               371 Truth in Lending                                                                            850 Security/Commodity/Exch.
   160 Stockholders’Suits                  350 Motor Vehicle           380 Other Personal                  LABOR                      SOCIAL SECURITY                  875 Customer Challenge
   190 Other Contract                      355 Motor Vehicle               Property Damage                                                                                 12 USC 3410
                                                                                                     710 Fair Labor Standards          861 HIA (1395ff)
   195 Contract Product Liability              Product Liability       385 Property Damage                                                                             891 Agricultural Acts
                                                                                                         Act                           862 Black Lung (923)
   196 Franchise                           360 Other Personal Inj.         Product Liability                                                                           892 Economic Stabilization Act
                                                                                                     720 Labor/Mgmt. Relations         863 DIWC/DIWW (405(g))
                                                                                                                                                                       893 Environmental Matters
       REAL PROPERTY                       CIVIL RIGHTS              PRISONER PETITIONS                                                864 SSID Title XVI
                                                                                                                                                                       894 Energy Allocation Act
                                                                                                     730 Labor/Mgmt.Reporting          865 RSI (405(g))
                                                                                                                                                                       895 Freedom of Information Act
   210 Land Condemnation                   441 Voting                  510 Motions to Vacate             & Disclosure Act
                                                                                                                                      FEDERAL TAX SUITS                900 Appeal of Fee
   220 Foreclosure                         442 Employment                  Sentence                  740 Railway Labor Act
                                                                                                                                                                           Determination Under
   230 Rent Lease & Ejectment              443 Housing/                Habeas Corpus:
                                                                                                                                      870 Taxes (U.S. Plaintiff            Equal Access to Justice
   240 Torts to Land                           Accommodations          530 General                   790 Other Labor Litigation
                                                                                                                                          or Defendant)                950 Constitutionality of
   245 Tort Product Liability              444 Welfare                 535 Death Penalty
                                                                                                                                                                           State Statutes
   290 All Other Real Property             445 ADA—-Employment         540 Mandamus & Other          791 Empl. Ret. Inc.
                                                                                                                                      871 IRS—Third Party              890 Other Statutory Actions
                                           446 ADA — Other             550 Civil Rights                  Security Act                     26 USC 7609
                                      ■    440 Other Civil Rights      555 Prison Condition

                         (PLACE AN “
                                   X”IN ONE BOX ONLY)                                                                                                                           Appeal to District
V. ORIGIN                                                                                                               Transferred from                                        Judge from
   1    Original        ■   2    Removed from                3    Remanded from                4 Reinstated or        5 another district             6 Multidistrict          7 Magistrate
        Proceeding               State Court                      Appellate Court                Reopened               (specify)                      Litigation               Judgment
VI. CAUSE OF ACTION                         (Enter U.S. Civil Statute under which you are filing and write       VII. PREVIOUS BANKRUPTCY MATTERS (For nature of
                                            a brief statement of cause.)                                         suit 422 and 423, enter the case number and judge for any associated
                                                                                                                 bankruptcy matter perviously adjudicated by a judge of this Court. Use a
42 USC Section 1983                                                                                              separate attachment if necessary)


VIII. REQUESTED IN                               CHECK IF THIS IS A CLASS ACTION                   DEMAND $                                    CHECK YES only if demanded in complaint:
    COMPLAINT:                                   UNDER F.R.C.P. 23                                                                             JURY DEMAND:            Yes        No

                                 ■   is not a refiling of a previously dismissed action.
IX. This case
                                     is a refiling of case number                                    , previously dismissed by Judge
DATE                                                                  SIGNATURE OF ATTORNEY OF RECORD
        03/23/2021
                                                                       /s/ Mark Winistorfer, Assistant Corporation Counsel
